o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-121910-09 uil the honorable susan m collins united_states senate washington dc attention ------------------------- dear senator collins this letter responds to your enquiry dated date submitted on behalf of your constituent ------------------------------ she asked whether she can take the first-time_homebuyer credit for the purchase of a home she stated that her husband purchased a mobile home in and used the mobile home as his principal_residence sec_36 of the internal_revenue_code code provides a refundable_credit for a first-time_homebuyer of a principal_residence a first-time_homebuyer is defined as any individual who has not had an ownership_interest in a principal_residence at any time during the three year period before the date of the purchase of the home if married both spouses must be first-time homebuyers as of the date of the purchase sec_36 for purposes of sec_36 the term principal_residence has the same meaning as when used in sec_121 sec_36 a principal_residence may be a house a houseboat a house trailer a mobile home a cooperative apartment or a condominium see page of publication selling your home enclosed unfortunately sec_36 of the code does not allow ---------------------to take the first- time homebuyer credit because her husband had a prior ownership_interest in a mobile home used as a principal_residence during the three years before the purchase of the home the law conditions qualification for the first-time_homebuyer credit on lack of prior ownership not the amount of debt on previously owned property the internal conex-121910-09 revenue service lacks the administrative authority to modify the statutory requirements for taking the credit i hope this information is helpful if you have any further questions please contact ------ -----------------------------at -------------------- sincerely george j blaine associate chief_counsel income_tax accounting enclosure
